                    EXHIBIT 5-1

 WALLACE W. DIETZ DECLARATION




Case 3:19-cv-00365 Document 103-6 Filed 12/21/20 Page 1 of 8 PageID #: 1572
Case 3:19-cv-00365 Document 103-6 Filed 12/21/20 Page 2 of 8 PageID #: 1573
Case 3:19-cv-00365 Document 103-6 Filed 12/21/20 Page 3 of 8 PageID #: 1574
Case 3:19-cv-00365 Document 103-6 Filed 12/21/20 Page 4 of 8 PageID #: 1575
Case 3:19-cv-00365 Document 103-6 Filed 12/21/20 Page 5 of 8 PageID #: 1576
Case 3:19-cv-00365 Document 103-6 Filed 12/21/20 Page 6 of 8 PageID #: 1577
Case 3:19-cv-00365 Document 103-6 Filed 12/21/20 Page 7 of 8 PageID #: 1578
Case 3:19-cv-00365 Document 103-6 Filed 12/21/20 Page 8 of 8 PageID #: 1579
